NETERER, District Judge
(after stating the facts as above). I think the last statement can be dismissed with the suggestion that it is inconsistent with the amended claim tendered, and likewise with the claim which it is sought to establish, and is not consistent with the issue that was determined by the referee, and the claim is not within the scope of section 57a, Bankruptcy Act. Section 57a, Bankruptcy Act, provided that;
“Proof of claims shall consist of a statement under oath, in writing signed by a creditor setting forth the claim, the consideration therefor, and whether any, and, if so what, securities are held therefor, and whether any, and, if so what, payments have been made thereon, and that the sum claimed is justly owing from the bankrupt to the creditor.” Oomp. St. § 9641.
General Order No. 21 of the Supreme Court Rules (230 Fed. v) provide for the form of proof.
Courts are liberal in allowing proofs to be amended, and, when there is enough in the “original by which to amend,” should be allowed. In re Central Planing Mill, 200 Fed. 229, 118 C. C. A. 415.
*761“The word ‘amended’ came into our language from the French ‘amender,’ the root of the parent word being ‘menda,’ signifying a fault, and in its •comprehensive sense meaning to better, and it is sometimes defined as meaning ‘to make better,’ or to change from bad for the better, and ‘amend’ is defined by Webster as meaning to change in any way for the better by substituting something always in the place of what is being removed. * * * Diamond v. Williamsburg Ins. Co., 4 Daly, 494, 500.” Words and Phrases, First Series, p. 368.
The proof, required by the Bankruptcy Act, is the perfection by legal evidence and must be in substantial compliance with section 57a, supra, and General Order No. 21. The letter does not meet the requirement. It has none of the essentials required by this section, and upon its face exposes a manifest purpose other than to share in the distribution of the liquidation of the assets of the estate. It was to require the payment of taxes in full, or I think, the intimation follows that the penalty or default for violation of the condition of the lease would be invoked. I do not think that In re Baker Baking Co. (D. C.) 285 Fed. 652, or In re Coleman & Titus Corp. (D. C.) 286 Fed. 303, cited by the petitioners have any bearing upon the issue presented here, and all of the other cases are in harmony with what is here said.
The order of the' referee is sustained.